ORDER
Per Curiam:
Kenneth Buckholz (“Buckholz”) appeals the trial court’s decision to deny his 29.07(d) motion to withdraw his guilty plea. Buckholz argues that the trial court erred in denying his 29.07(d) motion because the plea was entered unknowingly and involuntarily in that the plea trial court breached the plea agreement by never stating whether it would or would not accept the agreement, but instead sentenced the appellant to more time than was agreed to by *434Buckholz and the State. We affirm. Rule 30.25(b).